Citation Nr: 0735388	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or special home 
adaptation grant.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance/housebound status is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have service-connected loss of use 
of a lower extremity that, together with service-connected 
residuals of organic disease or injury, precludes locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

2.  The veteran is not service-connected for any disability 
of the upper extremity, and there is no evidence of blindness 
with visual acuity of 5/200 or less.  


CONCLUSION OF LAW

The criteria for specially adapted housing or special home 
adaptation have not been met.  38 U.S.C.A. § 2101(a), (b) 
(West 2002); 38 C.F.R. §§ 3.809, 3.809a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Duty to Notify

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claim.  

First, in a January 2004 letter, the veteran was advised of 
the evidence necessary to substantiate a claim for specially 
adapted housing or special home adaptation, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Although the January 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in his possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  

All the VA requires is that the duty to notify under the VCAA 
is satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

With respect to the Dingess requirements, the veteran was not 
provided with notice under this provision.  While a 
disability rating would not be assigned for special adapted 
housing or special home adaptation grant, and effective date 
would be assigned.  However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claims.  Therefore, any questions as to the 
appropriate effective date to be assigned is moot.  

The Board further notes that there is no indication that 
there are any outstanding pertinent medical records or 
reports that have not been obtained or that are not otherwise 
sufficiently addressed in documents or records already 
associated with the claims file.  

In addition, since the record does not reflect the threshold 
existence of qualifying service-connected disability 
necessary to substantiate the claim, the Board finds that 
remand for a VA examination as to this claim is not 
warranted.  Moreover, neither the veteran nor his 
representative has indicated any intention to provide any 
medical opinion or other evidence in support of the claim.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  Therefore, the remand of this 
claim for further notice and/or development under the VCAA 
would be an unnecessary use of VA time and resources.  

II.  Entitlement to Specially Adapted Housing or Special Home 
Adaptation 

Service connection has been granted for schizophrenic 
reaction with post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; residuals of shell 
fragment wound (SFW), muscle group (MG) XV, left thigh, 
evaluated as 20 percent disabling; residual of SFW, left 
heel, evaluated as 10 percent disabling; and residuals of 
mouth injury with laceration of the right lip, evaluated as 
noncompensable.  

The combined schedular evaluation is 80 percent.  Entitlement 
has been established for a total compensation evaluation 
based on individual unemployability (TDIU), effective from 
October 16, 1992.

VA aid and attendance examination in January 2004 revealed 
that the veteran was ambulatory.  VA treatment records for 
the period of January 2003 to March 2004 reflect that in 
April 2003, examination of the extremities revealed no 
cyanosis, clubbing or edema.  

VA aid and attendance examination in March 2005 revealed that 
the veteran had his left arm amputated due to a post-service 
gunshot wound in 1965.  Although the veteran also complained 
of a thigh muscle injury and hip pain, it was noted that he 
was able to ambulate short distances (50-100 feet) before 
tiring.  He would also use a cane to walk.  He found it 
difficult to walk a long distance and would always use his 
cane for short distances.  The veteran used a wheelchair for 
long distances.  A VA treatment record from January 2007 
notes that the veteran was not considered homebound at this 
time.

Applicable regulations provide that specially adapted housing 
is available to a veteran who has a permanent and total 
service-connected disability due to: 

*	the loss, or loss of use, of both 
lower extremities, such as to 
preclude locomotion without the aid 
of braces, crutches, canes, or a 
wheelchair; or 
*	blindness in both eyes, having only 
light perception, plus the 
anatomical loss or loss of use of 
one lower extremity; 
*	the loss or loss of use of one lower 
extremity, together with residuals 
of organic disease or injury which 
so affect the functions of balance 
or propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes or a 
wheelchair; or 
*	the loss of use of one lower 
extremity together with the loss or 
loss of use of one upper extremity 
which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair.  

38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  

"Preclude locomotion" is defined as the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes 
as a normal mode of locomotion although occasional locomotion 
by other methods may be possible.  38 C.F.R. § 3.809(d) 
(2007).

The Board has carefully considered the evidence and 
contentions of record and first notes that since the veteran 
is not service-connected for any disability of the upper 
extremity, and there is no evidence of blindness, the Board 
finds that the preponderance of the evidence is against the 
grant of special home adaptation under 38 C.F.R. § 3.809a.  

Turning next to the veteran's claim for specially adapted 
housing, the Board notes that the veteran is not service 
connected for a disability of both lower extremities, 
bilateral blindness, or a disability of one of his upper 
extremities.  Thus, the veteran has not met the requirements 
for eligibility under 38 C.F.R. § 3.809(b)(1), (2), or (4).  

In addition, although the veteran is service-connected for 
SFW, MG XV, left thigh, and, even if the Board were to assume 
that this disability effectively constitutes the loss of use 
of the left leg, there is no additional service-connected 
organic disease or injury (the veteran's other service-
connected disabilities are schizophrenia, left heel scarring, 
and residuals of mouth injury) that together with this 
disability so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 C.F.R. § 3.809(b)(3).  

Consequently, the Board finds the veteran simply does not 
possess the necessary service-connected disability to be 
eligible under any of the criteria set forth in 38 C.F.R. 
§ 3.809(b).

Thus, based on all of the foregoing, the Board finds that it 
has no alternative but to find that a preponderance of the 
evidence is also against the grant of specially adapted 
housing under 38 C.F.R. § 3.809.


ORDER

Entitlement to specially adapted housing or special home 
adaptation is denied.


REMAND

With respect to the issue of entitlement to special monthly 
compensation based on the need for aid and 
attendance/housebound status, the Board notes that the most 
recent VA aid and attendance examiner concluded in March 2005 
that the veteran required daily skilled services as a result 
of multiple diagnoses that included depression.  

The Board further notes that, while the veteran is not 
service connected for depression, he is service-connected for 
schizophrenia and PTSD, and the Board is unable to conclude 
from this record whether the examiner finds that only 
nonservice-connected psychiatric disability is related to the 
veteran's need for daily skilled services.  

Therefore, although the Board has concluded that further 
examination would not assist the veteran in substantiating 
his claim for specially adapted housing or special home 
adaptation, it does find that the veteran should be afforded 
another VA aid and attendance examination to determine the 
effect the veteran's service-connected schizophrenic reaction 
with PTSD, SFW, MG XV, left thigh, residual of SFW, left 
heel, and residuals of mouth injury with laceration of the 
right lip have on his ability to perform daily functions 
and/or his ability to protect himself from hazards and 
dangers incident to his daily environment.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
aid and attendance examination to 
determine the effect that the veteran's 
service-connected schizophrenic 
reaction with PTSD, SFW, MG XV, left 
thigh, residual of SFW, left heel, and 
residuals of mouth injury with 
laceration of the right lip have on the 
veteran's ability to perform daily 
functions and/or his ability to protect 
himself from hazards and dangers 
incident to his daily environment.  

The examiner should also certify 
whether the daily services of a regular 
attendant are needed.  It is suggested 
that the examiner utilize VA Form 21-
2680 in reporting his or her findings.  
The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

2.  The case should again be reviewed on 
the basis of all of the evidence and 
additional notifications since the last 
supplemental statement of the case in 
April 2007.  If the benefit sought is not 
granted in full, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


